ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Alderman Building Co., Inc.                 )      ASBCA Nos. 60828, 60863
                                            )
Under Contract No. N40085-l 0-D-0257        )

APPEARANCE FOR THE APPELLANT:                      Marilyn H. David, Esq.
                                                    D'Iberville, MS

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Nicole R. Best, Esq.
                                                   D'Ontae D. Sylvertooth, Esq.
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: August 8, 2018



                                                 MARK A. MELNICK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60828, 60863, Appeals of Alderman
Building ·co., Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals